Appeal from an amended order of the Family Court, Allegany County (Lynn L. Hartley, J.H.O.), entered May 25, 2005 in a proceeding pursuant to Family Court Act article 6. The amended order dismissed the petition.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly dismissed the petition pursuant to which petitioner sought to modify a consensual 2001 joint custody order insofar as the order awarded primary placement of one of the parties’ children to respondent. As the court properly determined, “petitioner failed to make ‘a showing of a change in circumstances which reflects a real need for change to ensure the best interest[s] of the child’ ” (Matter of Whitford v Grandinetti, 6 AD3d 1178,1178 [2004]; see Pudlewski v Pudlewski, 309 AD2d 1296, 1297 [2003]). Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Pine, JJ.